[Cite as Shutway v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-3900.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

John Anthony Shutway,                               :

                Plaintiff-Appellant,                :
                                                                           No. 21AP-53
v.                                                  :                (Ct. of Cl. No. 2020-00199JD)

Ohio Department of Rehabilitation and               :                (REGULAR CALENDAR)
Correction et al.,
                                                    :
                Defendants-Appellees.
                                                    :


                                           D E C I S I O N

                                   Rendered on November 2, 2021


                On brief: John Anthony Shutway, pro se. Argued:
                John Anthony Shutway.

                On brief: Dave Yost, Attorney General, and Amy S. Brown,
                for appellees. Argued: Amy S. Brown.

                             APPEAL from the Court of Claims of Ohio

MENTEL, J.
        {¶ 1} John Anthony Shutway appeals the dismissal of his complaint against the
Ohio Department of Rehabilitation and Correction ("ODRC") by the Court of Claims of
Ohio. Because the dismissal was otherwise than on the merits under Civ.R. 41(B)(4)(a), it
was not a final, appealable order and we therefore dismiss the appeal.
        {¶ 2} On March 20, 2020, Mr. Shutway filed a complaint in the Court of Claims
against the State of Ohio, ODRC, the Director of the Tri-County Regional Jail, the Office of
Risk Management, the Champaign County Municipal Court, and various John and Jane
Doe defendants. Mr. Shutway's complaint alleged that while incarcerated at the Tri-County
Regional Jail he requested writing materials, access to the law library, and that the staff
photograph his injuries, but was refused. (Mar. 20, 2020 Compl. at 3.) He also requested
No. 21AP-53                                                                                2

"vitamins for the purpose of consumption for nutritional needs," but the jail staff denied
that request as well. (Compl. at 4.) As relief, Mr. Shutway sought declaratory judgment
stating that the jail and the municipal court had violated his constitutional rights. (Compl.
at 4-7.)
       {¶ 3} The state filed a motion to dismiss Mr. Shutway's complaint on April 7, 2020.
After Mr. Shutway filed an amended complaint on September 21, 2020, the Court of Claims
dismissed the state's motion as moot. (Sept. 23, 2020 Order of the Mag.) The amended
complaint named only the State of Ohio and the "State of Ohio Supreme Court" as
defendants and sought declaratory judgments against them. It made no substantive
changes to the factual allegations of the original complaint but did add a request for
compensatory and punitive damages. (Sept. 21, 2020 Am. Compl.)
       {¶ 4} The state again moved to dismiss, Mr. Shutway responded with a second
amended complaint, and the Court of Claims granted him leave to file it, thereby mooting
the state's motion. (Nov. 16, 2020 Order of the Mag.) The state then moved to dismiss
Mr. Shutway's second amended complaint on November 16, 2020. Mr. Shutway filed a
motion for leave to file a third amended complaint on December 15, 2020.
       {¶ 5} The Court of Claims dismissed Mr. Shutway's complaint on December 31,
2020, on the basis of a lack of subject-matter jurisdiction over his claims. The court noted
that Mr. Shutway had not timely responded to the state's November 16, 2020 motion to
dismiss but instead sought leave to file a third amended complaint adding the Ohio
Department of Transportation as a defendant. (Dec. 31, 2020 Entry of Dismissal at 1.) The
court noted that its jurisdiction over claims against the State of Ohio did not extend to
claims against political subdivisions. (Entry of Dismissal at 3.) Although the court had
jurisdiction over the defendants named on the face of the complaint, the court read the
actual allegations as only directed at the actions of political subdivisions outside its
jurisdiction. Id. Nor did it have jurisdiction over constitutional claims or claims for
punitive damages. (Entry of Dismissal at 4.) Accordingly, the Court of Claims granted the
state's motion and dismissed Mr. Shutway's complaint without prejudice. (Entry of
Dismissal at 4-5.)
       {¶ 6} Mr. Shutway has appealed and asserts the following assignments of error:
No. 21AP-53                                                                                   3

              [I.] The trial court committed plain error by placing on the
              record an ENTRY OF DISMISSAL on the third day after the
              Defendant(s) filed a 12(B) MOTION TO DISMISS.

              [II.] The trial court committed abuse of discretion and abuse of
              process by failing to provide due process, by dismissing the
              case prior to Plaintiff's reply to a motion to dismiss and not
              transferring venue as I motioned.

       {¶ 7} The state argues that because the Court of Claims dismissed Mr. Shutway's
complaint without prejudice under Civ.R. 41(B)(4) for lack of subject-matter jurisdiction,
the judgment was not a final, appealable order. (Appellee's Brief at 6-7.) "When a party
raises this threshold issue, 'we begin by examining the question of the court's jurisdiction.' "
Organ Cole, LLP v. Andrew, 10th Dist. No. 20AP-65, 2021-Ohio-924, ¶ 7, quoting Jack
Maxton Chevrolet, Inc. v. Hanbali, 10th Dist. No. 15AP-816, 2016-Ohio-1244, ¶ 5.
       {¶ 8} This court has jurisdiction over appeals from the Court of Claims "under the
same circumstances, as appeals from the court of common pleas of Franklin county, and
the same rules of law govern their determination." R.C. 2743.20. Under Civ.R. 41(B)(4)(a),
a dismissal for lack of subject-matter jurisdiction "shall operate as a failure otherwise than
on the merits." "Ordinarily, a dismissal 'otherwise than on the merits' does not prevent a
party from refiling and, therefore, ordinarily, such a dismissal is not a final, appealable
order." Natl. City Commercial Capital Corp. v. AAAA at Your Serv., Inc., 114 Ohio St.3d
82, 2007-Ohio-2942, ¶ 8. "Dismissal without prejudice generally constitutes an
adjudication otherwise than on the merits because it places the parties in the same position
they were before they filed the action." B.H. v. State Dept. of Adm. Servs., 10th Dist. No.
16AP-747, 2017-Ohio-9030, ¶ 6, citing Johnson v. H & M Auto Serv., 10th Dist. No. 07AP-
123, 2007-Ohio-5794, ¶ 7.
       {¶ 9} In this case, the Court of Claims dismissed Mr. Shutway's complaint "without
prejudice" for lack of subject-matter jurisdiction after concluding that it "lack[ed]
jurisdiction over any cognizable claim which [could] be construed" from a fair reading of
the allegations made. (Dec. 31, 2020 Entry of Dismissal at 4-5.) This dismissal does not
prevent him from refiling in a court with jurisdiction over constitutional claims against the
political subdivisions that he alleges injured him, or from pursuing punitive damages as
relief in those claims against such parties. Accordingly, the Court of Claims' dismissal was
No. 21AP-53                                                                            4

not a final, appealable order and we lack jurisdiction to hear this appeal. The appeal is
dismissed.
                                                                      Appeal dismissed.

                           BROWN and SADLER, JJ., concur.
                              _________________